Citation Nr: 1236138	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  11-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an August 2012 informal hearing presentation, the Veteran's representative raised the issues of entitlement to service connection, all to include as secondary to service-connected posttraumatic stress disorder (PTSD), for diabetes, gastroesophageal reflux disease, chronic obstructive pulmonary disease, hiatal hernia, degenerative joint disease, and spinal stenosis.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to a TDIU.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist a claimant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

VA regulations allow for the assignment of a TDIU rating on a schedular basis when a veteran's schedular rating is less than total and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  In this case, the Veteran is service connected for the following disabilities: PTSD at 30 percent disabling, effective March 25, 2005, and at 70 percent disabling, effective June 19, 2008; bilateral hearing loss at 40 percent disabling, effective March 25, 2005; and tinnitus at 10 percent disabling, effective March 25, 2005. 

In connection with this claim on appeal, the RO requested VA examinations for the Veteran's service-connected disabilities.  The physicians were instructed to conduct an examination to determine the current level disability and to describe functional impairment due to the service-connected disabilities and how that impairment impacts physical and sedentary employment.  

In June 2011, the Veteran underwent a VA examination for PTSD.  Following review of the claims file and evaluation of the Veteran, the VA examiner marked "yes" that the Veteran's PTSD impacts his ability to work.  The examiner explained that the Veteran is employable by mental health standards alone but is significantly impaired by anxiety, irritability, an inability to adapt and work with others, rigid problem solving, and avoidance patterns.  

The Veteran also underwent a VA audiological examination in June 2011.  Following review of the claims file and evaluation of the Veteran, the VA examiner indicated the Veteran is not employed and the Veteran's hearing loss would not have any functional impact on any sedentary and/or physical activity, but does impact communication abilities.  The VA examiner explained that due to the Veteran's hearing loss, the Veteran can be expected to have difficulty understanding what has been said to him without the assistance of amplification and difficulty hearing soft speech or speech presented from a distance.  The Veteran will also have difficulty understanding what has been said if the speaker is not directly facing him and/or if there is any background noise present.  The Veteran reported that when he was working, he did not need any accommodations and that he just needed to have things repeated.  The VA examiner further noted that the Veteran did not report any incidences where tinnitus interfered with anything.  

While the June 2011 VA medical opinions indicate the Veteran is employable by mental health standards and the service-connected bilateral hearing loss would not have any functional impact on any sedentary and/or physical activity, the Board finds these opinions are inadequate to render a decision for the claim on appeal pursuant to 38 C.F.R. § 4.16(a).  Specifically, these VA medical opinions do not provide sufficient information to determine whether any of the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  The RO should arrange for the Veteran's claims file to be reviewed by the VA physicians who conducted the June 2011 VA examinations and prepared the medical opinions (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  Furnish the Veteran's entire record to the VA physicians who conducted the June 2011 VA examinations and prepared the medical opinions (or a suitable substitute if the VA physician is unavailable).  The VA physician(s) must review all pertinent evidence of record and prepare an addendum opinion as to whether any of the Veteran's service-connected disabilities, in and of themselves, render the Veteran unable to secure or maintain substantially (more than marginal) gainful employment consistent with his educational and employment experience, and if so, indicate the approximate date of the onset of unemployability due to service-connected disability or disabilities.  The impact, if any, of the Veteran's nonservice-connected disorders on the Veteran's ability to maintain substantially gainful employment should also be addressed.

The VA physician(s) must provide an explanation for all findings and conclusions expressed.  If an opinion or the requested information cannot be provided without resorting to speculation, the VA physician(s) should state so and explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  Thereafter, the issue on appeal should be readjudicated, to include a review of all the evidence associated with the record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).









